Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 28, 1986, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is unpreserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Decambre, 143 AD2d 927; People v Rodriguez, 144 AD2d 598; People v Battles, 141 AD2d 748; cf., People v Nimmons, 72 NY2d 830; People v Valle, 143 AD2d 160; People v Gillispie, 144 AD2d 482), and we decline to review it in the interest of justice given the overwhelming evidence of the defendant’s guilt (cf., People v Testaverde, 143 AD2d 208; People v McKenzie, 148 AD2d 472). Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.